Exhibit 10.2

 

LOGO [g298377g92w43.jpg]

BY HAND

Mr. David Bernick

February 10, 2012                                

Separation Agreement and Release (the “Agreement”)

Dear David,

We refer to the discussion you had yesterday with Louis Camilleri during which
you resigned from your employment with Philip Morris International Management
S.A. (“the Company”) effective June 30, 2012, and we would like to confirm
additional terms and conditions relating to your resignation as follows.

 

1. Definitions

In this Agreement the expressions below shall have the following meanings:

An “Affiliate” of a company means any person, company, group of companies or
other entity, which, either directly or indirectly, owns, is owned by, has
common owner(s) with, or shares ownership interest in that company.

“Confidential Information” shall have the meaning set out in Section 9.

The “Tobacco Business” means the manufacture, sale, marketing and/or
distribution of cigarettes or other tobacco products.

 

2. Ending of Employment Agreement

As per the Termination Letter dated February 9, 2012, your employment with the
Company will end on June 30, 2012 (the “Termination Date”). However, you will be
exempt from any further obligation to appear for work and to render any services
on behalf of the Company or any of its Affiliates after February 29, 2012 (the
“Physical Exit Date”), and you agree that you will not engage in any activities
for, or be present at, the Company or any of its Affiliates

 

Philip Morris International Management S.A.

 

AVENUE DE RHODANIE 50  .  CASE POSTALE 1171  .  1001
LAUSANNE  .  SWITZERLAND  .  TELEPHONE : +41 58 242 00 00  .  TELEFAX : +41 58
242 01 01

 

www.philipmorrisinternational.com

 



--------------------------------------------------------------------------------

after that date, unless you are specifically requested to do so by Louis
Camilleri on or prior to June 30, 2012.

 

3. Payments by the Company

(a) Your salary will be paid up to and including the Termination Date, together
with the following, each of which will be paid in a single sum within 30 days
after the Termination Date:

 

  (i)

the pro-rated 13th month salary for the period January 1, 2012 to the
Termination Date;

 

  (ii) any outstanding vacation entitlement, as per Company records, provided
that, if the vacation you have taken exceeds your pro-rated vacation
entitlement, the Company will deduct the vacation days you took in excess of the
entitlement from other payments under this Agreement; and

 

  (iii) your pro-rated fidelity premium.

(b) In addition, in consideration for the non-competition obligation in Section
12 and subject to the condition that you fully comply with all of your
obligations to the Company under this Agreement, you will receive a lump sum
payment in the total gross amount of CHF 1’450’007.—, which will be paid to you
within 30 days after the end of the twelve-month non-compete period described in
Section 12.

(c) You expressly agree that (i) no payment will be made (and that you are not
entitled to any amount) for (or in lieu of) the pro-rated 2012 Incentive
Compensation (IC), and (ii) no equity award will be made with respect to 2011
performance, no pro-rated 2012 equity award will be made, and no payments will
be made in lieu thereof.

(d) Subject to your compliance with the terms and conditions of this Agreement,
the unvested stock awards previously granted to you, namely 147,440 shares of
deferred stock, shall fully vest on the Physical Exit Date.

The accelerated vesting will be implemented by UBS Financial Services Inc.
(“UBS”) on the Physical Exit Date and shares will be issued to you within 30
days after that date. The Company will comply with local laws and regulations
including wage tax withholding (income and/or social security) and information
reporting to the taxing authorities as may be required.

Your wage tax withholding (and any other withholding of payroll taxes) will be
satisfied by deducting the number of shares equal in value to the amount of the
withholding requirements from your stock award; therefore, the number of shares
deposited into your UBS account on the vesting date will be net of the shares
used to satisfy applicable withholding taxes (rounded

 

Philip Morris International Management S.A.

 

AVENUE DE RHODANIE 50  .  CASE POSTALE 1171  .  1001
LAUSANNE  .  SWITZERLAND  .  TELEPHONE : +41 58 242 00 00  .  TELEFAX : +41 58
242 01 01

 

www.philipmorrisinternational.com

 

- 2 -



--------------------------------------------------------------------------------

up to the nearest whole share).

You understand and agree that this vesting is being accelerated, and the
valuation will be determined, in accordance with the terms established at the
sole discretion of the Company.

(e) The amounts payable pursuant to this Section 3 will be subject to income tax
and social security deductions, if applicable. If necessary, in particular
should you no longer be residing in Switzerland when such payments are made, the
Company will make any applicable Swiss tax withholdings from such payments.
Notwithstanding the preceding, it shall be your responsibility to make all tax
payments in respect of your receipt of these amounts.

(f) Any outstanding balance on the account of the corporate credit card issued
in your name as of the Termination Date and any other amounts that for any
reason you may owe to the Company as of the Termination Date will be set-off
from the sums payable pursuant to this Section 3.

(g) If you seek to revoke your resignation or if the Termination Date as defined
in this Agreement is postponed for any reason whatsoever, the accelerated
vesting described in sub-section 3(d) shall not occur.

(h) In the event of your death before the payment to you of all the amounts
referred to above, subject to your having complied in full with the terms of
this Agreement at the date of your death, the Company will pay your designated
beneficiary the balance of the amounts unpaid within two months from your death,
with the actual date of payment determined within the sole discretion of the
Company.

 

4. Tax advice

The Company will also pay the fees of KPMG for the preparation of your 2012 and
2013 Swiss and US tax returns. The fees paid by the Company represent a taxable
benefit to you and will be subject to income tax and social security deductions,
if applicable. All such in-kind benefits under this paragraph must be incurred
no later than the year 2013 (for the 2012 tax returns) and 2014 (for the 2013
tax returns) and all reimbursements with respect to such tax year expenses will
be made within twelve months after the year incurred, and in any event, no later
than December 31, 2014 (for the 2012 tax returns) and December 31, 2015 (for the
2013 tax returns).

 

5. Company Car

You will have the option to buy your present Company car at its current net book
value, with the option exercisable before May 31, 2012. If you exercise this
option, the difference between the market and the book value will represent a
taxable benefit for you and will be subject to income tax and social security
deductions, if applicable. The transfer will be

 

Philip Morris International Management S.A.

 

AVENUE DE RHODANIE 50  .  CASE POSTALE 1171  .  1001
LAUSANNE  .  SWITZERLAND  .  TELEPHONE : +41 58 242 00 00  .  TELEFAX : +41 58
242 01 01

 

www.philipmorrisinternational.com

 

- 3 -



--------------------------------------------------------------------------------

effective on the Termination Date. Insurance of the car will become your
responsibility on the Termination Date. The Company will not require
reimbursement of the registration tax paid for 2012, but payment for 2013 and
beyond shall be your responsibility. The Company will be entitled to deduct
payment for the car from your last payment of salary and/or from any other
payment due to you according to this Agreement. No warranties will be given as
to the condition of the car, and you will be deemed to have full knowledge
thereof. If you decide not to exercise your option to buy the Company car, it
will be your obligation to return it to the Company on or before the Termination
Date, in accordance with the terms of the relevant Company car policy.

 

6. Relocation

In the event that you decide to relocate from Lausanne, Switzerland, to Chicago,
Illinois, USA within one year from your Termination Date, the Company agrees to
pay for (i) the removal of the furniture and household goods of you and your
family members living with you, to your new home in Chicago, Illinois, USA, and
(ii) a one-way air ticket from Lausanne to Chicago, Illinois, USA, for you and
your family members living with you, according to the PMI Business Travel
Policy. Should you decide to relocate to another location, the budget for the
shipment and air tickets will be capped at the cost of the same shipment and air
tickets to Chicago, Illinois, USA. The Company will choose and contract with a
removal company of its choice and the relevant provisions of the PMI
International Assignment Policy will apply. Any amounts reimbursed to you
pursuant to this Section 6 shall be payable within 60 days of receipt of the
corresponding expense statement; provided, however, that you must submit any
such expense statement to the Company no later than 90 days prior to the end of
the calendar year following the year you incur the expense.

 

7. Pension Fund

Please contact our Pension Fund Administration directly about your accrued
rights or other pension benefits.

 

8. Health / Accident Insurance

All your welfare benefits will be kept in force until the Termination Date, with
the exception of the accident insurance (LAA coverage only), which will cover
you for an additional thirty (30) days. After that each type of coverage ends,
you may elect to maintain coverage with Groupe Mutuel under the Company’s
contract at your full expense or to seek alternative private coverage at your
full expense.

 

9. Confidentiality

You acknowledge that during your employment you were engaged in a position of
trust and confidence and you were privy to Confidential Information (as defined
below). You acknowledge that it benefits both the Company and its employees for
the Company to protect

 

Philip Morris International Management S.A.

 

AVENUE DE RHODANIE 50  .  CASE POSTALE 1171  .  1001
LAUSANNE  .  SWITZERLAND  .  TELEPHONE : +41 58 242 00 00  .  TELEFAX : +41 58
242 01 01

 

www.philipmorrisinternational.com

- 4 -



--------------------------------------------------------------------------------

its Confidential Information and to obtain the rights to discoveries,
inventions, improvements, innovations and other works developed by its
employees. You acknowledge your duties of confidentiality and your obligations
as an attorney with respect to the Company will continue in accordance with your
contractual, professional and statutory obligations. This Agreement does not
prevent you or the Company from responding truthfully to a lawfully issued
subpoena, court order or other lawful request by any regulatory agency or
governmental authority.

You must return any Confidential Information in tangible or electronic form in
your possession by the Physical Exit Date at the latest.

You agree that, unless you are required by a lawfully issued subpoena, court
order or other lawful request by any regulatory agency or governmental
authority, you will not disclose or cause to be disclosed in any way:

 

  •  

any Confidential Information; or

 

  •  

any documents or information obtained by you relating to or arising out of your
employment with the Company or the operations of the Company;

 

  •  

any information about business or legal strategies; or

 

  •  

any information covered by the attorney client privilege or constituting
attorney work product.

You understand that use or disclosure of Confidential Information would violate
this Agreement and applicable law, and would cause immediate and irreparable
harm to the Company and its competitive position. You thus acknowledge and agree
that the Company is entitled to (and you will be bound by) preliminary and
permanent injunctive relief in order to prevent or stop such violations, in
addition to damages, costs, and other relief that may be appropriate. In
particular, if it will be established by a decision of any competent court, your
unconditional admission or mutual agreement that you have breached your duty to
keep Confidential Information confidential, you will not be entitled to any
future payments under this Agreement and will reimburse the Company for any and
all payments made to you hereunder. If you are required by a lawfully issued
subpoena, court order or other lawful request by any regulatory agency or
governmental authority to disclose any Confidential Information, you agree to
notify the Company (specifically, the Company representative who has signed this
Agreement, or his successor) as soon as practicable.

For purposes of this Agreement, Confidential Information shall mean any
information obtained as a result of your employment by the Company including its
current or former employees, current or former customers, or potential customers
that belongs to the Company or is private (not publicly known or available),
whether or not it is designated that way in writing. Examples of Confidential
Information include, but are not limited to: trade secrets; intellectual
property; business strategies; litigation strategies; customers or prospective

 

Philip Morris International Management S.A.

 

AVENUE DE RHODANIE 50  .  CASE POSTALE 1171  .  1001
LAUSANNE  .  SWITZERLAND  .  TELEPHONE : +41 58 242 00 00  .  TELEFAX : +41 58
242 01 01

 

www.philipmorrisinternational.com

- 5 -



--------------------------------------------------------------------------------

customers; sales, marketing or advertising; business policies; government
relations; finances; products, services, or pricing; business development
matters; organizational structure; research and development; legal strategies;
technology (including methods, systems, techniques, procedures, designs,
specifications, formulae, inventions, know-how, hardware and software); data and
databases; testing or evaluation procedures; and other information of a similar
nature. Confidential Information also includes information you prepared or
developed during your employment with the Company, and other information to
which you had access. The information can take any form, including written or
electronic, and includes all copies of such Confidential Information.

Unless required by a lawfully issued subpoena, court order or other lawful
request by any regulatory agency or governmental authority to release
information, the Company will keep any information with respect to your
employment and/or the end of your employment strictly confidential, subject to
the Company’s obligations under the securities laws, pursuant to which it
intends to announce your resignation and to file the Agreement with the US
Securities Exchange Commission.

These confidentiality obligations continue to be valid and enforceable after the
end of your employment relationship but, with respect to any particular
Confidential Information, for only so long as such Confidential Information has
been maintained as confidential by the Company.

Both parties agree not to speak disparagingly of the other party.

 

10. Affiliate Directorships

You agree to resign as a Director, Manager or similar positions of all
Affiliates of the Company of which you are a director, a manager or a similar
position on or before the Termination Date, by signing the resignation letter(s)
that the Company shall submit to you.

 

11. Company Property

In addition to your obligation to return Confidential Information by the
Physical Exit Date at the latest, you will also return to the Company by that
date all files, documents, tapes, CD’s, and copies thereof, and other items
belonging to the Company and its Affiliates irrespective of their source and
origin, including, where applicable, credit cards, telephone cards, blackberry,
SmartPhones (HTC, QTEK), iPhones, keys, access and identification cards, and
computers, and, if requested, will certify that this has been done to the best
of your belief. You may however keep the mobile telephone provided to you by the
Company or its Affiliates, on condition that you pay all future bills and bear
all expenses related thereto as of the Physical Exit Date.

If you have not exercised your option to buy the Company car as per Section 5,
it must be returned by the Termination Date.

 

Philip Morris International Management S.A.

 

AVENUE DE RHODANIE 50  .  CASE POSTALE 1171  .  1001
LAUSANNE  .  SWITZERLAND  .  TELEPHONE : +41 58 242 00 00  .  TELEFAX : +41 58
242 01 01

 

www.philipmorrisinternational.com

- 6 -



--------------------------------------------------------------------------------

12. Non Competition

You recognize and agree that you have access to information relating to the
Company and its Affiliates, and their respective businesses, including business
plans and strategies, which are highly confidential, and that you have been
employed by the Company in a special position of trust. You also recognize that
the Company is undertaking, pursuant to Section 3 of this Agreement, to make
substantial payments to you generally, and specifically in respect of your
obligations under this Section.

In consideration of the foregoing, you agree that you will not, without the
prior written consent of the Chief Executive Officer of the Company, provide any
services between the date of this Agreement and the Termination Date and for a
period of 12 months from the Termination Date, directly or indirectly, whether
as an employee, consultant or otherwise, to any person, company, group of
companies or other entity (i) engaged in the Tobacco Business, or (ii) which
owns directly or indirectly, either individually or jointly with other parties
and whether through ownership of voting securities or otherwise, more than 5% of
the equity ownership of any person, company, group of companies or other entity
engaged in the Tobacco Business, or (iii) one of the purposes of which is to
take positions or actions in opposition to the Tobacco Business.

Your obligations in the preceding paragraph shall apply worldwide, including,
without limitation, with respect to Japan Tobacco Inc., Imperial Tobacco Group
p.l.c., British American Tobacco p.l.c., China National Tobacco Company, and
their Affiliates.

You further agree between the date of this Agreement and the Termination Date
and for a period of 12 months from the Termination Date not to acquire a
financial interest or shares in an enterprise engaged in the Tobacco Business or
to enter into a partnership with such an enterprise. The acquisition of 5% or
less of shares in a publicly held corporation will not be deemed a violation of
this covenant not to compete.

In case of any violation of this covenant not to compete, you agree that the
Company will retain, and you will forfeit your right to, the amount of CHF
1’450’007.— provided for in consideration for the non competition obligation, or
if already paid, you will return such amount to the Company. Moreover, in case
of such a violation, a contractual penalty of CHF 500’000.— shall be due by you
to the Company. In addition, the Company reserves the right to seek further
damages and/or specific performance of this covenant not to compete.

 

13. Future Relationship and Cooperation

You agree that, consistent with applicable law and to the extent the Company or
any of its Affiliates so requests, you will cooperate reasonably and truthfully
with the requesting company in connection with any matter, including any legal
or business dispute, with which you were involved or had knowledge of while
employed by the Company and its Affiliates, including but not limited to any
enquiry, proceeding, hearing, or investigation by or before

 

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  .  CASE POSTALE 1171  .  1001
LAUSANNE  .  SWITZERLAND  .  TELEPHONE : +41 58 242 00 00  .  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com

- 7 -



--------------------------------------------------------------------------------

any administrative, executive, judicial or legislative body or agency, or within
the Company and its Affiliates. You agree to make yourself available if and when
reasonably required by the Company, its Affiliates or relevant counsel, taking
into account your schedule. The Company will reimburse you for all reasonable
travel and other out-of-pocket expenses incurred by you in connection with your
compliance with this obligation. Such amounts shall be payable within 60 days of
receipt of the corresponding expense statement provided, however, that you must
submit any such expense statement to the Company no later than 90 days prior to
the end of the calendar year following the year you incur the expense.

You agree that, to the extent consistent with applicable law, you will not aid,
assist, or participate in any legal action or proceeding filed by third parties
against the Company or its Affiliates or, against any of its or their current or
former officers, directors, employees, employee benefit plans or funds or
pension funds.

Nothing in this section shall prohibit you from responding truthfully to a
lawfully-issued subpoena, court order, or other lawful request by any regulatory
agency or governmental authority.

Should you have to defend against any claim raised by a third party relating to
the activities you performed within the context of your employment with the
Company, the Company shall indemnify you to the fullest extent permitted by
applicable law for any amount said third party may succeed in claiming from you
and any costs reasonably incurred by you in defending against such a claim,
provided (i) you do your best to defend yourself and (ii) the amount to be paid
to such third party appears in a final and enforceable Court decision or in a
settlement agreement approved by the Company.

 

14. Code Section 409A

The payments and benefits provided under this Agreement are intended to be
exempt from or to comply with the applicable requirements of Section 409A of the
US Internal Revenue Code, as amended (the “Code”). Accordingly, where
applicable, this Agreement shall be construed and administered in a manner
consistent with this intention. You understand that you are a “specified
employee” within the meaning of Code Section 409A and that, to the extent
necessary to comply with Code Section 409A, certain payments or benefits under
this Agreement will not be provided to you prior to the earlier of the date of
your death or the first day of the seventh month after your “separation from
service” (as defined in Code Section 409A). The determination of whether any of
your payments are subject to the Code Section 409A six-month waiting period
shall be made in the sole discretion of the Company. In making that
determination, the Company shall have complete discretion in estimating the
value of any in-kind benefits to which you are entitled. Notwithstanding the
preceding, the Company shall not be liable to you or any other person if the US
Internal Revenue Service or any court or other authority having jurisdiction
over such matter determines for any reason that any payments under this
Agreement are subject to taxes, penalties or interest as a result of

 

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  .  CASE POSTALE 1171  .  1001
LAUSANNE  .  SWITZERLAND  .  TELEPHONE : +41 58 242 00 00  .  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com

- 8 -



--------------------------------------------------------------------------------

failing to comply with Code Section 409A, and you shall be solely liable for any
such taxes, penalties or interest. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within 30 days following the Termination Date”), the actual date
of payment within the specified period shall be within the sole discretion of
the Company.

 

15. Agreement and Release

By countersigning this Agreement and in consideration of the payments to be made
by the Company to you or for your benefit:

 

  (i) you hereby confirm that you accept and agree to all of the terms and
conditions set forth above and you represent that you do not today or presently
expect that you will in the future have any claim or interest adverse to the
Company or any of its Affiliates;

 

  (ii) you also acknowledge that this Agreement provides consideration to you
which you are not legally entitled to receive in connection with your employment
with the Company and/or the end of said employment, or under any other
agreement. In exchange for receiving this additional consideration, you agree,
on behalf of yourself, your heirs, personal representatives, executors,
administrators, successors and assigns, to forever release and discharge the
Company, its Affiliates, and its and their respective successors, predecessors,
divisions, assigns, assets, employee benefit plans or funds, pension funds, and
any of its or their respective past, present and/or future representatives,
shareholders, directors, officers, fiduciaries, agents, trustees,
administrators, and employees (collectively referred to as the “Releasees”),
from any and all claims, demands, damages, remedies, contracts (express or
implied) and causes of action of any kind or nature whatsoever, whether known or
unknown, which you had, now have or in the future may or could have against the
Releasees, or any of them, by reason of any matter, act, omission or event that
occurred, or is alleged to have occurred, up to the date of effectiveness of
this Agreement, including, but not limited to, any and all claims in connection
with your employment with the Company (or with any other Releasee) and/or your
separation therefrom. The foregoing releases shall not apply to any claims for
monies due under this Agreement.

 

  (iii) you hereby acknowledge and agree that all overtime work you might have
performed, if any, has been compensated in full;

 

  (iv)

if any provision of this Agreement is held by a court of competent jurisdiction
to be overbroad, unreasonable or unenforceable, such provision shall be given
effect by the court to the maximum extent possible by narrowing or not enforcing
in part that

 

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  .  CASE POSTALE 1171  .  1001
LAUSANNE  .  SWITZERLAND  .  TELEPHONE : +41 58 242 00 00  .  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com

- 9 -



--------------------------------------------------------------------------------

  aspect of the provision found overbroad, unreasonable or unenforceable,
without affecting the validity or enforceability of the remainder of this
Agreement; and

 

  (v) you hereby agree that this Agreement sets out all the terms and conditions
relating to the ending of your employment with the Company and supersedes all
discussions and understandings, if any, oral or written.

You represent that you have not, and agree that, to the extent permitted by law,
you will not, bring or cause to be brought any charges, claims, demands, or
actions in any forum against the Company or any other Releasee arising from any
matter, act, omission or event that occurred or is alleged to have occurred, up
to the date of effectiveness of this Agreement, including, but not limited to,
any charge or claim in connection with your employment and/or your separation
from employment, except for any claim related to settlement of any outstanding
expenses pursuant to the Company’s Expense Account Policy and the payments to be
made pursuant to Section 3.

This waiver and release includes all claims of any kind, whether they are known
to you or unknown, which you now have, had, or may hereafter claim to have had
against the Company, its Affiliates and other Releasees, or any of them, by
reason of any matter, act, omission, or event that has occurred or is alleged to
have occurred up to the date of this Agreement, except for claims that cannot be
waived or released under Swiss law. Further, although the Company and you agree
below that no federal, state, or local U.S. employment laws apply to your
employment relationship with the Company or its Affiliates, the waiver and
release include, but are not limited to, claims under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Civil Rights
Act of 1866, the Age Discrimination in Employment Act, as amended, the Americans
With Disabilities Act, as amended, the Family and Medical Leave Act, as amended,
the New York State Human Rights Law, the New York Equal Pay Law, the New York
City Administrative Code, and the Employee Retirement Income Security Act, as
amended, to the extent, if at all, that these may be applicable, and/or all
other applicable city, state or federal anti-discrimination and employment laws.

This Agreement does not waive or release any rights or claims that you may have
which arise after the date this Agreement and Release becomes effective.

Nothing in this Agreement prevents you from filing an employment discrimination
charge with an administrative authority or cooperating with the investigation of
such a charge. However, you expressly waive your right to any personal relief
for claims released by this section, including lost wages, salary, benefits,
money damages, attorneys’ fees, costs, reinstatement or any other legal or
equitable relief whatsoever. You waive such personal relief even if it is sought
on your behalf by an agency, a governmental authority, or a person claiming to
represent you and/or any member of a class.

 

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  .  CASE POSTALE 1171  .  1001
LAUSANNE  .  SWITZERLAND  .  TELEPHONE : +41 58 242 00 00  .  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com

- 10 -



--------------------------------------------------------------------------------

The making of this Agreement is not intended to be, and shall not be construed,
as an admission that the Company or any of the Releasees violated any federal,
state or local law (statutory or decisional), ordinance or regulation, breached
any contract or committed any wrong whatsoever against you.

 

16. Review Period

This offer of mutual agreement is made without prejudice. Your right to receive
the payments and benefits described in Section 3 is contingent on your executing
this Agreement and returning it to the Senior VP Human Resources, within 21 days
of your receipt of this Agreement and your not revoking your acceptance of this
Agreement as set forth below.

You acknowledge that you have at least 21 days from the date you receive this
Agreement to consider its terms. You may, if you want, sign and return this
Agreement to the Company sooner. If you do so, however, you are waiving your
right to the 21-day consideration period. You further agree that any changes to
this Agreement, whether material or otherwise, will not restart the 21-day
consideration period. You are advised in writing to discuss this Agreement with
an attorney and other professional persons unrelated to the Company before you
sign it. You acknowledge you are entering into this Agreement freely, knowingly,
and voluntarily, with a full understanding of its terms.

The Agreement will be null and void if not accepted by March 5, 2012. Such
acceptance shall be evidenced by your signature of this Agreement and delivery
to the Company. You will have 7 days from the date you sign and deliver this
Agreement to revoke the Agreement by notifying the Company prior to the end of
the seven-day period. The Agreement will become effective on the 8th day after
you execute and deliver the Agreement.

 

17. Governing Law and Jurisdiction

Any issues relating to or arising out of this Agreement shall be governed
exclusively by the laws of Switzerland without regard to its conflict of law
provisions and shall be subject to the exclusive jurisdiction of the competent
courts of the Canton de Vaud, Switzerland. However, each party is hereby
expressly authorized and entitled to initiate judicial action seeking
preliminary or permanent injunctive relief with respect to the obligations set
forth under the confidentiality provisions of this Agreement, before any other
court of competent jurisdiction.

 

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  .  CASE POSTALE 1171  .  1001
LAUSANNE  .  SWITZERLAND  .  TELEPHONE : +41 58 242 00 00  .  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com

- 11 -



--------------------------------------------------------------------------------

  

Yours faithfully,

 

PHILIP MORRIS INTERNATIONAL

MANAGEMENT SA

 

Kevin Click

   Ralf Zysk

Senior VP Human Resources PMI

   VP CoE Reward & Retain and Mobility

I agree to the above:

 

Name:  

/s/ David Bernick

  (David Bernick) Date:   February 10, 2012

 

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  .  CASE POSTALE 1171  .  1001
LAUSANNE  .  SWITZERLAND  .  TELEPHONE : +41 58 242 00 00  .  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com

- 12 -